18-0054-cv
Doscher v. Sea Port Group Securities, LLC



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
12th day of February, two thousand nineteen.

Present:    PIERRE N. LEVAL,
            ROSEMARY S. POOLER,
            DEBRA ANN LIVINGSTON,
                        Circuit Judges.
_____________________________________________________

DREW DOSCHER,

                                  Petitioner-Appellant,

                          v.                                                18-0054-cv

SEA PORT GROUP SECURITIES, LLC, STEPHEN SMITH,
MICHAEL MEAGHER, MICHAEL MEYER, THE SEAPORT
GROUP, LLC, ARMORY ADVISERS, LLC, ARMORY
FUND, LP, SEAPORT V, LLC,

                        Respondents-Appellees.
_____________________________________________________

Appearing for Appellant:          Michael Bowe, Kasowitz Benson Torres LLP, New York, N.Y.

Appearing for Appellee:           Prana A. Topper, Manatt, Phelps & Phillips, LLP (Ronald G.
                                  Blum, on the brief), New York, N.Y.

Appeal from the United States District Court for the Southern District of New York (Furman, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Drew Doscher appeals from the December 6, 2017 opinion and order of the United States
District Court for the Southern District of New York (Furman, J.) denying his petition to vacate
in part and modify in part an arbitration decision by the Financial Industry Regulatory Authority
awarding him $2,289,774 in damages. Doscher v. Sea Port Group Securities, No. 15-cv-384,
2017 WL 6061653 (S.D.N.Y. Dec. 6, 2017). We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

        We affirm, primarily for the reasons set forth in the district court’s thorough opinion. A
petition brought under the Federal Arbitration Association is “not an occasion for de novo review
of an arbitral award.” Wallace v. Buttar, 378 F.3d 182, 189 (2d Cir. 2004). A court’s review of
an arbitration award is instead “severely limited.” ReliaStar Life Ins. Co. of N.Y. v. EMC Nat.
Life Co., 564 F.3d 81, 85 (2d Cir. 2009) (internal quotation marks omitted). “This Court has
repeatedly recognized the strong deference appropriately due arbitral awards and the arbitral
process, and has limited its review of arbitration awards in obeisance to that process.” Porzig v.
Dresdner, Kleinwort, Benson, N. Am. LLC, 497 F.3d 133, 138 (2d Cir. 2007) (citation omitted).
To vacate the decision of an arbitral panel under the FAA, a party “must clear a high hurdle.”
Stolt–Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 671 (2010).

        Doscher argues that the arbitrators committed misconduct that prevented him from
presenting evidence essential to proving his claim that he held an equity stake in Seaport to the
arbitral panel. Doscher also argues that the district court was required to first review the
documents at issue before deciding the petition, and that the district court’s failure to do so
constitutes reversible error. We disagree. The district court’s task was to determine if the arbitral
panel acted in a way that meant “fundamental fairness [was] violated.” Tempo Shain Corp. v.
Bertek, Inc., 120 F.3d 16, 20 (2d Cir. 1997). Given that Doscher did not object to the termination
of the proceeding unless the documents at issue were produced, it cannot be said that the panel
acted in a “fundamental[ly] unfair” manner in not requiring their production.

        We have considered the remainder of Doscher’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  2